DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive. 
Regarding 102 rejection, Applicant argues in substance that Latif fails to disclose “a first codeword comprising a first bit of an A-MPDU subframe…a last bit of the failed MPDU…”
In response to argument, Examiner respectfully disagree.  Current office action cites Epstein for teaching this limitation.  Hence combination of Latif and Epstein teaches the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 10, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18 recite a method comprising multiple steps without reciting a specific entity or apparatus performing these steps.  Hence it’s unclear if the steps are performed by a single entity/apparatus or multiple entities/apparatuses.  Examiner will interpret as best understood.
Claim 2 recites the limitation “the second first LDPC codeword” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “the second LDPC codeword” or not.  Examiner will interpret as best understood.
Claim 8 recites the limitation “…and to indicate a request for retransmission of failed codewords of the MSDU or A-MSDU of the A-MPDU” which makes the claim indefinite.  It’s unclear if this request for retransmission is based on the “retransmission” recited in claim 1 or based on the original transmission.  Examiner will interpret as best understood.
Claim 10 recites the limitation "the last bit" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9, 11-17 are rejected for claiming dependency from rejected claims 1, 10 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Latif et al (USPN 2020/0153547) in view of Epstein et al (USPN 2021/0075559)

	Regarding claim 1, Latif discloses 
 	an method for retransmitting a coded data block to decode a failed MPDU of an Aggregated MPDU (A-MPDU) in a wireless network, the method comprising: (sender node, FIG. 1 #102, for retransmitting A-MPDU [0039-0044, 0063-0067], provisional application [0048-0058], FIG. 6
	identifying a first codeword an A-MPDU subframe that carries the failed MPDU; identifying a second codeword of the failed MPDU (sender node identifies A-MPDU comprising information at bit level and comprising first codeword and last codeword (e.g. FIG. 4 #CW-1 #CW-8), based on feedback from receiver node, that need to be retransmitted due to a failed MPDU [0062-0067, 0014, 0045, 0046], FIGs. 3B, 4, 10, provisional application [0019-0027], FIGs. 1, 2, codewords 1 & 2 associated with MPDU-1 not correctly decoded
	retransmitting the coded data block, the coded data block comprising the first codeword, the second codeword, and any codewords between the first codeword and the second codeword (retransmitting coded data block comprising codewords associated with failed MPDU [0063-0070, 0078], provisional application [0019-0027], FIGs. 1, 2 
	wherein the failed MPDU is operable to be decoded using the coded data block (failed MPDU is soft combined with retransmitted MPDU [0034, 0102, 0141], provisional application [0019-0027]
	Latif does not expressly disclose codeword comprising a first bit of an A-MPDU subframe; second codeword comprising the last bit of the failed MPDU

	Epstein discloses codeword comprising a first bit of an A-MPDU subframe; second codeword comprising the last bit of the failed MPDU (CW 1/1, FIG. 4 #303, being first codeword of A-MPDU#1, comprising first information bits of the A-MPDU and CW3/1, comprising last information bits of failed MPDU#1 [0111-0114, 0093], FIG. 4
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “codeword comprising a first bit of an A-MPDU subframe; second codeword comprising the last bit of the failed MPDU” as taught by Epstein into Latif’s system with the motivation to enable a data transmitter to determine precise information bits associated with failed codewords and/or MDPU for the purpose of retransmission (Epstein, paragraph [0111-0114, 0093], FIG. 4)
	Regarding claim 3, Latif discloses second codeword, e.g. FIGs. 3, 4 CW#8, contains last bit(s) of A-MPDU [0062-0064]

 	Regarding claim 4, Latif does not expressly disclose the A-MPDU subframe comprises a data frame associated with an implicit block acknowledgement agreement
	Epstein discloses aggregated MPDUs transmitted according to ACK/Block-Ack (BA) protocol [0003, 0006, 0008]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the A-MPDU subframe comprises a data frame associated with an implicit block acknowledgement agreement” as taught by Epstein into Latif’s system with the motivation to enable a receiver to indicate when all MPDUs are received correctly or incorrectly so that the transmitter can either retransmit all MPDUs or move on to next A-MPDU.

	Regarding claim 6, Latif does not expressly disclose adding padding between MPDUs of the A-MPDU
	Epstein discloses padding added to each MPDU of multiple MPDUs aggregated into A-MPDU [0084-0097]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “adding padding between MPDUs of the A-MPDU” as taught by Epstein into Latif’s system with the motivation to enable aligning to 32-bit [0084-0097].

	Regarding claim 7, Epstein discloses adding zero length delimiter [0027, 0053, 0085]

Claims 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Latif in view of Epstein and in further view of Ngo et al (USPN 2008/0037540).

	Regarding claim 10, Latif discloses
	an apparatus for retransmitting a coded data block to decode a failed MPDU of an Aggregated MPDU (A-MPDU) in a wireless network, the apparatus comprising: (sender node, FIG. 1 #102, for retransmitting A-MPDU [0039-0044, 0063-0067] 
	a memory; a processor configured to execute instructions for performing a method of automatically retransmitting a coded data block, the instructions stored in the memory, and the method comprising: (processor executing instructions in memory to perform [0121-0123]
	identifying a first codeword of an A-MPDU subframe that carries the failed MPDU; identifying a second codeword of the failed MPDU (sender node identifies A-MPDU comprising information at bit level and comprising first codeword and last codeword (e.g. FIG. 4 #CW-1 #CW-8), based on feedback from receiver node, that need to be retransmitted due to a failed MPDU [0062-0067, 0014, 0045, 0046], FIGs. 3B, 4, 10, provisional application [0019-0027], FIGs. 1, 2, codewords 1 & 2 associated with MPDU-1 not correctly decoded
	retransmitting the coded data block, the coded data block comprising the first codeword, the second codeword, and any codewords between the first codeword and the second codeword (retransmitting coded data block comprising codewords associated with failed MPDU [0063-0070, 0078], provisional application [0019-0027], FIGs. 1, 2 
	wherein the failed MPDU is operable to be decoded using the coded data block (failed MPDU is soft combined with retransmitted MPDU [0034, 0102, 0141], provisional application [0019-0027]
	Latif does not expressly disclose codeword comprising a first bit of an A-MPDU subframe; second codeword comprising the last bit of the failed MPDU

	Epstein discloses codeword comprising a first bit of an A-MPDU subframe; second codeword comprising the last bit of the failed MPDU (CW 1/1, FIG. 4 #303, being first codeword of A-MPDU#1, comprising first information bits of the A-MPDU and CW3/1, comprising last information bits of failed MPDU#1 [0111-0114, 0093], FIG. 4
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “codeword comprising a first bit of an A-MPDU subframe; second codeword comprising the last bit of the failed MPDU” as taught by Epstein into Latif’s system with the motivation to enable a data transmitter to determine precise information bits associated with failed codewords and/or MDPU for the purpose of retransmission (Epstein, paragraph [0111-0114, 0093], FIG. 4)
	Combined system of Latif and Epstein does not expressly disclose verifying a source address and a receiver address of the failed MPDU according to a Media Access Control (MAC) header Cyclic Redundancy Check (CRC) field; retransmit according to verified receiver address from the verifying

	Ngo discloses verifying a source address and a receiver address of the failed MPDU according to a Media Access Control (MAC) header Cyclic Redundancy Check (CRC) field (sender verifying a frame received from receiver comprising sender/receiver addresses using MAC CRC field [0008-0016, 0089-0095], FIGs. 7-10
 	retransmit according to verified receiver address from the verifying (retransmit according to verified destination [0089, 0095]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “verifying a source address and a receiver address of the failed MPDU according to a Media Access Control (MAC) header Cyclic Redundancy Check (CRC) field; retransmit according to verified receiver address from the verifying” as taught by Ngo into Latif’s system with the motivation to enable a data transmitter to verify address contained in a NACK frame in order to retransmit requested data.

 	Regarding claim 11, Latif does not expressly disclose adding padding between MPDUs of the A-MPDU
	Epstein discloses padding added to each MPDU of multiple MPDUs aggregated into A-MPDU [0084-0097]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “adding padding between MPDUs of the A-MPDU” as taught by Epstein into Latif’s system with the motivation to enable aligning to 32-bit [0084-0097

	Regarding claim 13, Latif discloses A-MPDUs comprising MAC header [0007].  Ngo discloses MAC header containing CRC field for verifying header contents [0008-0016, 0089-0095], FIGs. 7-10
Allowable Subject Matter
Claims 2, 5, 8, 9, 12, 14-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 18-20 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… transmitting a request frame to the AP when a MAC header of the MPDU is decoded successfully and the frame body of the MPDU is not decoded successfully, wherein the request frame comprises: a control field, wherein a value of the control field is 0 for requesting uncoded data retransmission, and wherein the value of the control field is 1 for requesting coded data retransmission; and a signal-to-noise ratio (SNR) field.… in combination with other limitations recited as specified in claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajkotia et al (USPN 2010/0246543)	FIG. 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI NGUYEN/Primary Examiner, Art Unit 2469